Citation Nr: 0420472	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  98-08 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a left great toe 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from July 1997 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
a left great toe disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  This law 
redefined the obligations of VA and imposes an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposes an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
This claim was filed and first adjudicated before enactment 
of the VCAA, but the appeal was pending upon enactment of the 
VCAA.  The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2003).  He has not been so informed in 
this case.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The duty to assist 
includes providing medical examination or obtaining medical 
opinion when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).  

In this case, appellant contends that his current left great 
toe condition is consequent to a documented accident in 
service in March 1979.  Appellant in fact has a current 
disability for status post fracture, distal phalange, left 
third toe as a consequence of that accident.  Appellant 
underwent a VA podiatric examination in May 2000 to determine 
whether there is a correlation between the service-connected 
fracture and nonservice-connected pain in the left foot, but 
the examiner did not have the C-file available; it also 
appears that the examiner did not have access to the medical 
records or X-rays.

A competent medical examination is necessary in this case 
because appellant underwent endoscopic surgery (removal of 
foot nerve) in August 1999.  There is also a suggestion of 
arthritis that, if involving the great toe, must be addressed 
as to etiology.  Adjudication of service connection requires 
a medical specialist's review of the entire file, and 
physical examination of appellant as appropriate, to 
determine whether appellant's current left foot condition was 
directly or indirectly caused by trauma incurred in military 
service.  The VA medical examination of May 2000 is not 
adequate for this purpose. 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellant should 
be advised of the new rating criteria, 
and should be advised to "give us all 
you've got" in regard to his claim.  
If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  Thereafter, appropriate VA 
examination(s) of the left great toe 
should be scheduled.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner(s) for review 
prior to the examination(s).  The 
examination(s) shall include all 
pertinent podiatric findings.  The 
examiner should, initially, identify 
any and all left great toe pathology 
that is present, to include arthritic 
or neurological abnormality.  
Thereafter, the examiner should provide 
an opinion as to whether, based on the 
physical examination and the medical 
evidence of record, it is at least as 
likely as not that appellant's current 
left great toe pathology was either 
directly caused by his accident in May 
1979 or secondary to his current 
service-connected disability of the 
left foot.  If the examiner cannot 
provide an etiological opinion without 
resorting to speculation, the examiner 
should so indicate.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection of a left great toe 
condition.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
SSOC should include the new rating criteria and a discussion 
of their application to this claim.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




